Citation Nr: 0823089	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral 
cataracts, claimed as an eye disorder.

4.  Entitlement to service connection for below the knee 
amputation, right leg, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In April 2008, the veteran presented 
testimony at a Travel Board hearing before the undersigned 
Veterans Law Judge held at the RO.  A transcript of the 
hearing is in the claims folder.  

During the course of the present appeal, the veteran also 
appealed rating and administrative decisions on the issues of 
service connection for a left fourth toe disability, a total 
rating based on individual unemployability due to service-
connected disability and whether he had excess income for 
pension purposes.  At the outset of the Travel Board hearing, 
the veteran withdrew three issues.  Thus, they are not on 
appeal before the Board.  


FINDINGS OF FACT

1.  Diabetes mellitus was not shown during active service or 
until many years after separation from active service, and 
the record does not contain competent clinical evidence which 
has linked the disability to the veteran's active service.

2.  Hypertension was not shown during active service or until 
many years after separation from active service, and the 
record does not contain competent clinical evidence which has 
linked the disability to the veteran's active service or to a 
service-connected disability.

3.  Bilateral cataracts, claimed as an eye disorder, was not 
shown during active service or until many years after 
separation from active service, and the record does not 
contain competent clinical evidence which has linked the 
disability to the veteran's active service or to a service-
connected disability.

4.  Below the knee amputation, right leg, was not shown 
during active service or until many years after separation 
from active service, and the record does not contain 
competent clinical evidence which has linked the disability 
to the veteran's active service or to a service-connected 
disability.

5.  The record does not support that the veteran was exposed 
to herbicides during his military service, including during 
his service in Korea.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, is not proximately due to a 
service-connected disorder, and may not be presumed to have 
been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

3.  Bilateral cataracts, claimed as an eye disorder, was not 
incurred in or aggravated by the veteran's active service, is 
not proximately due to a service-connected disorder, and may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).

4.  Below the knee amputation, right leg, was not incurred in 
or aggravated by the veteran's active service, is not 
proximately due to a service-connected disorder, and may not 
be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for diabetes as due to 
exposure to herbicide in Korea.  He alleges that 
hypertension, below the knee amputation of the right leg and 
cataracts are due to his diabetes.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, in September 
2003 and January 2004, prior to its initial adjudication of 
the claim.  The veteran was informed of the information 
relevant to an herbicide exposure claim in the February 2004 
letter.  Although the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for these claims.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that treatment records, including 
pertinent service treatment records and VA medical records 
have been obtained to the extent possible.  The VA treatment 
records are dated through April 2008.  At his April 2008 
hearing, the veteran testified that he had been treated 
within the past month.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  He reported in April 
2006 that he had no additional evidence and he testified in 
April 2008 that the former private facility where he received 
treatment in 1979, Mercy Hospital, had gone out of business.  
The Board is also unaware of any outstanding evidence that 
could be obtained to substantiate this claim.

The Board finds that, as the treatment records and service 
personnel records have been obtained, the duty to assist has 
been satisfied.  The duty to assist does not require an 
examination in this claim, as the veteran has not presented 
evidence to indicate that the disability may be associated 
with the veteran's active service, as he alleges.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  While the veteran has current 
diagnoses, he has not brought forth any evidence suggestive 
of a causal connection between the current disabilities and 
service.  Additionally, all development consistent with 
controlling laws and regulations regarding herbicides has 
been documented.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran claims exposure to herbicides while temporarily 
stationed at the Demilitarized Zone (DMZ) in Korea.  There is 
no allegation that he had any Vietnam service.  

The veteran had served with the U.S. Army in Korea from 
January 3, 1967, through March 30, 1968.  He was with Company 
A, 2nd Battalion, 32nd Infantry, 7th Infantry Division 
throughout his entire period in Korea.  The veteran does not 
dispute the dates he arrived in or left Korea.  Rather, he 
testified before the undersigned that he observed wilted 
foliage and weeds during his service which indicated to him 
that spraying of herbicides had begun prior to April 1968.  
He does not allege that he handled any of the sprayed 
material or that he was responsible for spraying any 
herbicide, rather, he testified that the wilted vegetation he 
witnessed was simply evidence of herbicide application.  

The veteran testified and the service and post service 
medical record shows that the initial diagnosis of diabetes 
and hypertension was many years after service.  The veteran 
has testified that the disorder was first diagnosed in 1979.  
Information contained in a February 1999 VA treatment record 
reflects the veteran had been an insulin dependent diabetic 
for some time, and suggests he was diagnosed in approximately 
1983.  Hypertension was also noted.  Cataract removal was 
performed in May 2003.  The veteran testified that his right 
below the knee amputation was accomplished sometime in 2001.  
The VA treatment record shows the actual amputation was in 
December 2000, and that treatment continued into 2001.  

Consistent with his testimony, the veteran's service 
personnel file reflects that he left Korea March 30, 1968, 
after service in the DMZ in the aforementioned unit.  

Service medical records reveal no complaints or findings 
related to the claimed disabilities.  

At his hearing, the veteran further testified before the 
undersigned that he believed his diabetes is related to 
exposure to the herbicide Agent Orange in Korea because 
nobody else in his family has diabetes.  He noted that he was 
one of 13 children.  He reported that no doctor has told him 
the condition was due to Agent Orange.  Finally, he testified 
through his representative that he researched the internet 
and found that the Department of Defense (DoD) discussed the 
use of Agent Orange in Korea in 1967 in certain literature.  
He felt this supported his claim.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. §§ 
1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  In addition, the DoD has 
determined that Agent Orange was used along the Korean DMZ 
from April 1968 to July 1969; veterans assigned to one of the 
units listed as being at or near the Korean DMZ during that 
time period are also presumed to have been exposed to 
herbicide agents.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As for the veteran's statement that he was exposed to Agent 
Orange in the DMZ from January 3, 1967, to March 30, 1968, 
there is no evidence that Agent Orange was used in the DMZ at 
that time.  It is uncontroverted that the DoD has confirmed 
that the use of Agent Orange in the Korean DMZ, and that the 
veteran's Army unit was in that area.  However, it remains a 
fact that he left March 30, 1968, and was not there in April 
1968.  Although the veteran claimed he was exposed to Agent 
Orange while serving in Korea, no evidence was submitted that 
confirmed this contention.  The documentation does not show 
that the veteran was presumptively exposed, and the Board 
cannot simply conclude such exposure.

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The Department of Defense 
has acknowledged that herbicides were used in Korea from 
April 1968 through July 1969 along an area of the DMZ, 
including a strip of land 151 miles long and up to 350 yards 
wide from the fence to North of the "civilian control line."  
The Department of Defense publication with respect to 
herbicide agent use in Korea during the stated period 
includes a list of specific military units.  The veteran's 
service personnel records indicate that his unit is among the 
listed units in the Department of Defense Publication.  See 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  
However, the veteran did not serve in the DMZ in the 
designated time period.  

As noted, DoD has confirmed that Agent Orange was used along 
the Korean DMZ from April 1968 through July 1969.  According 
to a September 2003 fact sheet distributed by the Veterans 
Benefits Administration, claims for veterans who served in 
Korea during this period, if exposed to herbicides during 
that time period, are entitled to the presumptions found in 
38 C.F.R. § 3.309(e).

The VA Adjudication Manual also provides that if a veteran 
was assigned to a unit other than those listed by the 
Department of Defense and alleges service along the DMZ 
between April 1968 and July 1969, the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) must 
be contacted for verification of the location of the 
veteran's unit.  The Board observes that the veteran's 
military occupation was as a light weapons infantryman, 
nonetheless, he simply was not in the DMZ after March 30, 
1968.  

Inasmuch as the record does not establish exposure to 
herbicides or that he was in an area where herbicides were 
used during the prescribed time period, entitlement to 
service connection for diabetes mellitus on a presumptive 
basis cannot be relied upon as a basis for granting service 
connection.  

As noted, under 38 C.F.R. § 3.309(a), diabetes and 
hypertension are regarded as chronic diseases.  However, in 
order for the presumption to apply, the disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  38 C.F.R. § 3.307(a) 
(3).  As the evidence of record does not establish any 
clinical manifestations of these disease within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

According to the veteran, there is no indication of diabetes 
or hypertension until 1979, approximately 10 years following 
service.  The record actually suggests the diseases first 
manifested several years after that.  Cataracts were not 
noted until shortly before removal in 2003, and the right 
knee amputation occurred in 2000.  In this case, there is no 
competent medical evidence causally relating these disorders 
to active service.  The Board acknowledges the veteran's 
contentions that his diabetes may be related to service and 
specifically to Agent Orange exposure, and that the other 
disorders are essentially due to diabetes.  However, Agent 
Orange exposure has not been shown and can not be presumed in 
this case, to include by virtue of the aforementioned 
provisions of the VA Adjudication Manual pertaining to 
veterans with service along the Korean DMZ.  The Board also 
notes that the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board acknowledges the veteran's reference to the fact 
that VA benefits are payable to children of certain 
individuals based on service in the Korean DMZ under certain 
circumstances for service beginning as early as January 1, 
1967, based on evidence of herbicide exposure.  See 
38 U.S.C.A. § 1821.  That law does not apply in this case, 
and the pertinent laws and regulations relevant to this 
veteran's claim do not provide for a presumptive grant of 
benefits.  The Board is bound by the pertinent laws and 
regulations.  See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 19.5 (2007).  Should the applicable 
law change in a manner favorable to the veteran, he is 
encouraged to reopen his claim for service connection.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral cataracts, 
claimed as an eye disorder is denied.

Entitlement to service connection for below the knee 
amputation, right leg, secondary to diabetes mellitus is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


